EXHIBIT 10.5

August 11, 2010

Carlyle Investment Management L.L.C.

1001 Pennsylvania Avenue, NW

Washington, D.C. 20004-2505

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Investment Agreement, dated
as of August 11, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Investment Agreement”), by and among Carlyle Global Financial
Services Partners, L.P., ACMO-HR, L.L.C. and Hampton Roads Bankshares, Inc. (the
“Company”). Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Investment Agreement. The Company and Carlyle
Investment Management L.L.C. (“Carlyle”) hereby agree as follows:

On the First Closing Date, the Company will (i) pay the amount of $3,000,000
(the “Cash Payment”) to Carlyle by wire transfer in immediately available funds
and (ii) issue to Carlyle a warrant (the “Carlyle Warrant”) to purchase a number
of shares of Common Stock equal to 1% of the sum of (A) the outstanding Common
Stock of the Company as of the First Closing Date immediately after giving
effect to the Closing, (B) the number of shares of Common Stock to be issued by
the Company pursuant to the Rights Offering and pursuant to any sale to the
CapGen Investor of any unsubscribed shares in the Rights Offering, and (C) the
number of shares of Common Stock to be issued at or simultaneously with the
Second Closing pursuant to the Transaction Documents, which number of shares
shall be subject to adjustment as set forth in the Carlyle Warrant. The Carlyle
Warrant shall be in the form set forth as Exhibit A hereto. The Cash Payment and
the Carlyle Warrant will be paid and issued as consideration for Carlyle’s
assistance in connection with the structuring of the transactions contemplated
by the Transaction Documents.

For the avoidance of doubt, (i) the consideration payable to Carlyle in clauses
(i) and (ii) referenced above shall not have any effect on the amount of the
expenses of the Carlyle Anchor Investor and its Affiliates to be payable by the
Company pursuant to the Investment Agreement (which amount shall be payable in
full pursuant to the Investment Agreement) and (ii) the parties hereto agree
that the letters dated as of May 23, 2010 and June 30, 2010, between the Company
and Carlyle, regarding the same subject matter, shall be superseded by this
letter agreement and shall have no further effect after this letter agreement
has been executed and delivered by the parties hereto.

The Company hereby agrees and acknowledges that the registration rights set
forth in the Investment Agreement are applicable to the Carlyle Warrant and the
Common Shares issuable upon exercise of the Carlyle Warrant, each of which shall
be deemed to be “Registrable Securities” thereunder, and Carlyle shall be deemed
to be a “Holder” for purposes of such registration rights.



--------------------------------------------------------------------------------

The Company and Carlyle hereby agree to make, no later than the Effectiveness
Deadline, any revisions to the Carlyle Warrant acceptable to Carlyle and
necessary in order to permit a public distribution thereof, including entering
into a customary warrant agreement, appointing a warrant agent and taking such
other steps as will be needed to facilitate such a public distribution.

For the convenience of the parties hereto, this letter agreement may be executed
in any number of separate counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts will together constitute the
same agreement. Executed signature pages to this letter agreement may be
delivered by facsimile and such facsimiles will be deemed as sufficient as if
actual signature pages had been delivered.

This letter agreement will be governed by and construed in accordance with the
Laws of the State of New York applicable to contracts made and to be performed
entirely within such State.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return a copy of this letter,
which will constitute our agreement with respect to the subject matter of this
letter.

 

Very truly yours, HAMPTONS ROADS BANKSHARES, INC. By:  

 

  Douglas J. Glenn   Executive Vice-President, General Counsel and Chief
Operating Officer

 

CONFIRMED AND AGREED

as of the date first above written:

CARLYLE INVESTMENT MANAGEMENT L.L.C. By:   TC Group, L.L.C., its sole member By:
  TCG HOLDINGS, L.L.C., its managing member By:  

 

  Name:   Title:

 

3